         Case 1:20-cv-10119-MPK Document 22 Filed 03/23/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

BUNTHOEUN KONG,
    Plaintiff,


        v.                                                CIVIL ACTION NO. 20-10119-MPK1

UNITED STATES OF AMERICA,
     Defendant.


                                         JUDGMENT

KELLEY, U.S.M.J.


       This case came before the Court, the Honorable M. Page Kelley, Chief United States

Magistrate Judge, presiding. In accordance with the Memorandum and Order, Etc., entered on

March 23, 2021,


       IT IS ORDERED AND ADJUDGED:

       Defendant United States of America’s Motion to Dismiss Plaintiff’s Complaint (#11) is
       GRANTED, and the case is DISMISSED.

       Costs to defendant.


Dated at Boston, Massachusetts this 23rd day of March, 2021.


                                                            ROBERT G. FARRELL
                                                            Clerk of Court

                                                            By: /s/ Kellyann Belmont
                                                            Kellyann Belmont, Deputy Clerk


1
 With the parties’ consent (#9), on April 9, 2020, this case was reassigned to the undersigned for
all purposes, including trial and the entry of judgment. (#10.)
                                                1
Case 1:20-cv-10119-MPK Document 22 Filed 03/23/21 Page 2 of 2




                              2
